In this case the facts are that the complainants below purchased property in a residential subdivision next to a country club property upon which a country club and tennis courts had already been constructed at the time of their purchase. They purchased at a time, also, when the country club was already in use for dances and other entertainments that had been inaugurated in the country club property long before complainants moved into the neighborhood.
Neither of the complainants in this case set up or claim any special contractual or property right by virtue of any *Page 72 
restriction in a deed, or other asserted right under any agreement limiting the use of defendants' country club property which had been sold in the first instance without reservation in the conveyance, to a purchaser who leased it to lessees for the purpose of permitting the lessees to use it for paid entertainments, consisting of dances held there twice a week, which dances are usually conducted on an open tennis court, at least two hundred feet away from the nearest lot of complainants' residential lot owners. The object of the suit below was to enjoin the use of the country club for dance purposes on the ground that such use was and is a public nuisance.
The Chancellor, in granting a perpetual injunction denying the right of defendants below to continue in the enjoyment of their property for the principal purpose for which it had been constructed and was being used at the time complainants below decided to buy their own particular lots in the same neighborhood subdivision, specifically held as follows:
"THREE: That the operation of a dance hall or dance pavilion twice a week in the evenings or at anytime by the defendants upon Lot 10 of Waterwitch Club subdivision, as per plat thereof recorded in Plat Book "K," page 69, of the public records of Orange County, Florida, as alleged in the bill of complaint and as shown by the evidence (during the hours of rest) constitutes a private nuisance as to the plaintiffs, because the community is strictly residential, and should be enjoined, although the Court finds that said dance hall or pavilion has been conducted with more order and decorum than an ordinary public dance hall is conducted, if not with the most possible order and decorum for a public dance hall." *Page 73 
In answer to the bill of complaint, the defendants below averred as follows:
"They admit that within their rights as lessees from the owners of the said premises, Percy W. Brooks and Mary Margaret Brooks, his wife, they are conducting a very respectable place of amusement, consisting of a dance floor on the middle, concrete tennis courts adjacent to the Club House. Dances are conducted here only twice a week, between the hours of approximately 10 o'clock in the evening to 1 o'clock the following morning. The music is of the highest class, consisting of the best orchestra now in Orange County. The guests are the best people in Orange County. There is very little noise which results from the maintenance of the said place of amusement. The guests conduct themselves with great propriety. The lights are subdued. The fact that the orchestra plays in the open and the dances are conducted in the open, greatly reduces the conductivity of the noise of the music and dancing, and the music, the noise and activity is hardly, if at all noticeable at or near the residence of Herschell O. Moats and his wife, or that of Sumner G. Rand or that of John Ammann. The Defendants make it their business to see that the said amusement activities are conducted modestly, appropriately and without unnecessary annoyance or interference with the convenience of the neighbors or the community. The said dance amusements are not conducted against the morals of the community, or injurious to the public morals or decency of the community. As a matter of fact, of the seven families living in the neighborhood, four, viz.: all but the plaintiffs, are agreeable to the continuance of the place as a place of amusement as aforesaid and have no thought that the same is in anywise a nuisance, public or private. J. W. Garrett, one of said neighbors, has stated that he has no *Page 74 
objection to the conduct of the dances as now conducted and Mr. Saunders, another of said neighbors, has so stated, and the defendant's Draper Bartlett's family, suffers no inconvenience from the present conduct of the amusements. Mr. Baumann, another of said neighbors, is not in any way damaged or annoyed by said amusements. These make four of the seven families in the neighborhood. No alcoholic beverages are served outside of the Club House and the Club Bar, which is complained of, is open only to members of the Club. The said Draper Bartlett has the usual licenses issued by the County of Orange and State of Florida, and the United States Government, entitling him to dispense such liquors as are permitted by the law and these licenses are in force at the present time. The Sheriff of Orange County has never complained to the defendants, or either of them, with reference to the conduct of the said place of amusement. Almost no liquor is sold on the premises, the customers generally bringing their own liquor and being furnished ginger ale and cracked ice. A constable is in attendance at each dance to keep order. The place has recently been engaged and used by the Junior Chamber of Commerce, the Kiwanis and a girls sorority. There are no slot machines on the premises. No sales of liquor are made to minors in violation of the law. The whole purpose and intent of the place of amusement would be wholly destroyed if the facts stated in the bill of complaint are true. The whole effort of the defendants has been to build up a goodwill among the highest class of citizens of Orange County, Florida, for the maintenance of a respectable, modest, appropriate, and inexpensive place of amusement to which they can resort without fear of being annoyed or inconvenienced by the existence of any of the general facts with regard to misconduct related in the bill. So far, under its present conduct, *Page 75 
the place of amusement has created very favorable comment from persons in the locality and among the persons other than the plaintiffs who reside in or near the community involved. There are no representations or restrictions or provisions effective or in writing in existence restricting the use to which any lot in said Waterwitch Subdivision may be put."
The evidence in this case fully sustains every material fact averred in the defendants' answer as hereinbefore quoted, and indeed, the Chancellor practically so states in that part of his decree which is quoted hereinbefore in this opinion.
A nuisance may be abated but private property may not arbitrarily be destroyed under the guise of suppression of a nuisance. In re: Seven Barrels of Wine, 79 Fla. 1, 83 So.2d Rep. 627, Injunction lies to prevent conduct of a nuisance only when it is limited to unlawful acts. It is not available as a means of preventing lawful acts, inasmuch as injury occasioned by an actionable nuisance can be compensated for in damages at the suit of the party affected thereby. It is also the rule that where injury complained of results from acts that are not a nuisance per se, the court, in granting an injunction, should never grant an injunction in such form as absolutely to prohibit the defendant's beneficial enjoyment of his property. See: 20 R. C. L., pages 481-482, par. 94.
Florida is a tourist state — the nation's playground. While peaceful repose should be available to those who wish to retire with the chickens and arise with the morning sun, there are restricted properties that can be purchased under a specific contract assuring such rights. But in the absence of assertion of some contract right, property restrictions contained in muniments of title, or invocation of lawful police regulations limiting one's right to dance on his own *Page 76 
property until 1 A. M. twice a week, there is no ground for intervention of a court of equity in a case like that now before us. There is no allegation in the bill of complaint that complainants below ever go to bed before 1 A. M. on the dance nights complained of. Their sole postulate for relief, as I construe their bill of complaint, is not the protection of their personal right to a reasonable amount of sleep on their own adjoining premises, but is an attempt, through injunctive relief in a court of equity, to convert an unrestricted subdivision into a restricted one on the hypothesis that because there are seven property owners in the neighborhood who have devoted their lots to residence purposes a judicial restriction should be placed on defendant's property at the instance of four of them in order to keep complainants' properties from being depreciated in value by the presence of a dance-hall in the same neighborhood.
In my view the issuance of any injunction in this case is unwarranted in law. The result thereof is in legal effect, to work a judicial deprivation of the right of one property owner to use his property as he pleases merely because of the fact that a neighboring property owner, with no greater property right than the first under the Constitution or laws of this State, has elected to put his particular property to uses for purposes that are not deemed consistent with the uses that defendant has elected to put his own property to.
The imposition of regulations for the suppression of unnecessary noises and objectionable lawful uses of particular properties is not for the courts, but is for the Legislature to deal with by zoning laws or otherwise. So unless the complainants in this particular case can first point out some contractual right, or to some easement or servitude, that confer upon them a legal or equitable right to intermeddle *Page 77 
with the use that their neighbors elect to put on their property, they are entitled to no relief of the kind here granted. Zoning laws would be entirely unnecessary if every property owner could by resort to injunction have enforced his peculiar wishes on his neighbors as to how the latter shall enjoy their properties by using them for purposes of an inconsistent nature.
My view of the law is that so long as the use of one man's property is lawful, no neighboring property owner has either the legal or the equitable right to plead that it is anenjoinable nuisance for an adjoining property owner to use his property in any way that he pleases, so long as the latter owner violates no restrictive covenants, invades no servitudes nor easements, nor transgresses any ordinances or law made for the common welfare to regulate all alike, and applicable to the people of the locality in common.
I therefore dissent.